IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-22-00028-CR

                           IN RE WILLIAM CHARLES WEBB



                                From the 54th District Court
                                 McLennan County, Texas
                                Trial Court No. 2012-678-C2


                                      Original Proceeding


                                MEMORANDUM OPINION


        Relator’s petition for writ of mandamus filed on February 1, 2022, is denied.1



                                                         STEVE SMITH
                                                         Justice




        1 Webb has already been appointed counsel to pursue a Chapter 64 motion for DNA testing and,
therefore, is not entitled to a ruling on his pro se Chapter 64 motion. To compel such a ruling would be in
derogation of the prohibition on hybrid representation.
Before Chief Justice Gray,
       Justice Smith,
       and Justice Wright2
Petition denied
Opinion delivered and filed February 23, 2022
Do not publish
[OT06]




        2  The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals,
sitting by assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003,
75.002, 75.003.

In re Webb                                                                                         Page 2